Exhibit 10.10

 

Amendment No. 4 to the Real Estate Sales Contract

(English Translation)

 



  Seller: TSAI MING-YIN (hereinafter referred to as Party A)   Trustee: Sunty
Development Co., Ltd. (hereinafter referred to as Party B)       Contracting
Party:             Aerkomm Inc. (hereinafter referred to as Party C)   Buyer:
Aerkomm Taiwan Inc. (hereinafter referred to as Party D)

 

Party A, Party B, Party C and Party D have entered into a real estate sales
contract (“Sales Contract”) on July 10, 2018 (hereinafter referred to as “Sales
Contract”) in respect of the land which is located at No. 89-49 Dashuiku
Section, Xinyi District, Keelung City. The Sales Contract was subsequently
amended on July 30, 2018, September 4, 2018 and November 2, 2018. The parties
now hereby further amend the Sales Contract as follows:

 

I.All parties agreed to further amend the payment deadline under III.(2) of the
Sales Contract, as amended, from January 4, 2019 to July 4, 2019. It is also
agreed that the deadline for Party A to exercise its special contract
termination right under IX.(1) of the Sales Contract, as amended, is further
amended from February 4, 2019 to August 4, 2019. Furthermore, Party D’s
termination right due to the situation of its public offering under IX.(2) of
the Sales Contract, as amended, is further amended from January 4, 2018 to July
4, 2019.

 

II.Except as otherwise specifically amended by this amendment, all other terms
and conditions of the Sale Contract remain unchanged and in full force and
effect.

 

III.This Agreement is executed in four copies, one of which shall be held by
each party respectively, and this Agreement shall become effective from the date
of the execution by the last party hereto.

 

Contracting parties:

 

Party A: Seller: TSAI MING-YIN /s/ Tsai Ming-Yin (Personal Seal)
                                       (Signature or Seal)

 

Party B: Trustee: Sunty Development Co., Ltd. /s/ Sunty Development Co., Ltd.
(Corporate Seal)

 

Legal Representative: TIAN, CHI-HSIANG /s/ Tian, Chi-Hsiang (personal Seal)

Uniform Number: 70777671

 

Party C: Aerkomm Inc.

 

Legal Representative: JEFFREY WUN /s/ Jeffrey Wun

 

Party D: Buyer: Aerkomm Taiwan Inc. /s/ Aerkomm Taiwan Inc. (Corporate Seal)

 

Legal Representative: HSU, CHIH-MING /s/ Hsu, Chih-ming (Personal Seal)

  

The 3rd day of January, 2019